DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 2, 5, 7 and 10.
3.	Applicant added claim 11.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 8, 9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Claim 1 is directed to an abstract idea. 
Under Step 1, the claims are directed to a process using mathematical relationships. 
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:

The steps of, “determining a ranking importance factor corresponding to each of the X-type variables based at least in part on determining a probability importance factor 

    PNG
    media_image1.png
    436
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    151
    490
    media_image2.png
    Greyscale
” and “ranking the X-type variables based on their respective ranking importance factors; performing state detections for the X-type variables based on a ranking list of the X-type variables; and determining the real cause of the system abnormality based on results of the state detections associated with at least one subset of the X-type variables” are 

Under Prong Two of Step 2A, There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.

Under Prong Two of Step 2B consideration is given to additional elements that may make the abstract idea significantly more. Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea. Therefore the claims are found to be patent ineligible.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claims 3, 4, 6, 8, 9 and 11, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited 

                                     Examiner’s Notes
5.	Claim 1 distinguishes over the prior art of record teaches because none of the prior art of record teaches or fairly suggests  method of efficiently diagnosing a real cause of a system abnormality by recommending an order of detecting states of X-type variables, comprising: determining a ranking importance factor corresponding to each of the X-type variables based at least in part on determining a probability importance factor corresponding to each of the X-type variables, wherein the X-type variables are 

    PNG
    media_image3.png
    634
    975
    media_image3.png
    Greyscale


 
    PNG
    media_image2.png
    151
    490
    media_image2.png
    Greyscale

ranking the X-type variables based on their respective ranking importance factors; performing state detections for the X-type variables based on a ranking list of the X-type variables; and determining the real cause of the system abnormality based on results of the state detections associated with at least one subset of the X-type variables, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Response to Arguments
6.	Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
	Applicant argues that claim 1 as a whole integrates into a practical application. Specifically, the additional elements recite a specific solution of efficiently diagnosing a real cause of a system abnormality by recommending an order of detecting states of X-type variables.
	Examiner respectfully disagrees with the applicant’s argument because recommending an order of detecting states of X-type variables only set the steps of the method that is presumably performed in a computer without any physical act or practical application since the data are only analyzed in the computer and never communicated to the user for implementation or take appropriate actions to correct the system abnormality.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
    
Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857